DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-12, 15-16, 19-20, 24-25, 28, 31 and 33 are objected to because:
Claim 1, line 3, “the other part” lacks antecedent basis.
Claims 1-12, 15-16, 19-20, 24-25, 28, 31 and 33, phrases, “said at least one body part” and “said other body part” and “body part” lack antecedent basis; and unclear, and leave doubts as to whether, the first body part or the second body part is considered as the “body part” being referred to. 
Claim 2, line 2, “the respective contact faces” lacks antecedent basis.
Claim 7, line 2, “the other” lacks antecedent basis.
Claim 9, line 2, “the other” lacks antecedent basis.
Claim 9, line 3, “the respective contact faces” lacks antecedent basis.
Claim 10, line 2, “the respective body part” lacks antecedent basis.
Claim 12, lines 2-3, “the respective body part” lacks antecedent basis.
Claim 15, line 2, “the respective body part” lacks antecedent basis.
Claim 19, line 4, “the energization” lacks antecedent basis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, 16, 20, 24-25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, “particularly” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 12, “preferably” first and second occurrences, renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 16, “preferably” first and second occurrences, renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 20, “preferably” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 24, “preferably” renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim 25, “optionally” and “preferably” used throughout the claim, renders the claim indefinite, leaving the scope of the claim unascertainable.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 15 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Runtsch, EP0517049.
Regarding claim 1, Runtsch discloses (figs.1-14) a switching device comprising:
a first and a second body part (10, 15), at least one from the group consisting of the first and the second body parts (10, 15) being movable with respect to the other part;
a first operating device (17) coupled to said at least one body part (10) and being operable to move said at least one body part (15) towards said other body part (10) into a closed state; and
at least one piezoelectric actuator (25, fig.5) coupled to at least one from the group consisting of the first body part (10) and the second body part (15) and being operable to move said at least one body part (15) away from said other body part (10) out of said closed state [para.0030].
Regarding claim 2, Runtsch further discloses where said first and second body parts (10, 15) each has a contact face (21, 15 contact point), the respective contact faces (21, 15) being engaged with one another in said closed state, said at least one piezoelectric actuator (25, fig.5) being operable to move said at least one body part (15) to cause said contact faces (21, 15 contact point) to disengage.
Regarding claim 3, Runtsch further discloses where said first and second body parts (10, 15) are magnetised or magnetisable to create a magnetic latching effect to hold said body parts (10, 15) in said closed state, and where said at least one piezoelectric actuator (25, fig.5) is operable to move said at least one body part (15) away from the other body part (10) to break said magnetic latching effect [para.0030].
Regarding claim 4, Runtsch further discloses wherein said first and second body parts (10, 15) are magnetised or magnetisable to create a magnetic latching effect to hold said contact faces (21, 15, 
Regarding claim 6, Runtsch further discloses where at least one from the group consisting of said first and second body parts (10, 15) comprises one or more permanent magnet (17) or is otherwise permanently magnetised [para.0030].
Regarding claim 7, Runtsch further discloses where the piezoelectric actuator (25) of either one of said body parts (15) is operable to engage with the other of said body parts (10) to cause said body parts (15) to move away from one another, typically causing the respective contact faces (21, 15 contact point) to disengage.
Regarding claim 8, Runtsch further discloses where the piezoelectric actuator (25) of any one of said body parts (15) is operable to engage with the contact face (21)of the other of said body parts (10) to cause said body parts (15) to move away from one another, typically causing the respective contact faces (21, 15 contact point) to disengage.
Regarding claim 9, Runtsch further discloses where the piezoelectric actuator (25) of any one of said body parts (10) is operable to engage with the other of said body parts (15) when in said closed state, and particularly when the respective contact faces (21, 15 contact point) are engaged.
Regarding claim 10, Runtsch further discloses where said at least one piezoelectric actuator (28) is incorporated into the respective body part (10) [see fig.9 and para.0032].
Regarding claim 11, Runtsch further discloses where said at least one piezoelectric actuator (25) is expandable to move said at least one body part (15) away from said other body part (10) out of said closed state.
Regarding claim 15, Runtsch further discloses where said at least one piezoelectric actuator (28) is embedded in the respective body part (10) [see fig.9].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Runtsch in view of Wilms et al, US2090169 [Wilms].
Regarding claim 5, Runtsch fails to disclose where said first operating device is an electromagnetic operating device that magnetises, in use, at least one of, and preferably both of, from the group consisting of said first and second body parts.
Wilms discloses (figs.1-4) a switching device (6) where a first operating device is an electromagnetic operating device (7) that magnetises, in use, at least one from the group consisting of  first and second body parts (8, 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching device of Runtsch with the teaching of Wilms, thereby providing an arrangement driven with an electromagnetic actuator, thereby providing quick and rapid opening operations, during fault conditions.
Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Runtsch in view of Torsten, DE10017178.

Torsten discloses (figs.1-2) first and second body parts (electrodes) are incorporated into a support structure (8) that supports the body parts (electrodes) and controls a movement into and out of contact with one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching device of Runtsch with the teaching of Torsten, thereby providing an arrangement driven with a piezo actuator in order to reduce the number of individual parts, to clarify the function of the individual parts, to simplify the control of the vacuum interrupter chambers and to enable easy, flexible integration into existing switchgear.
Regarding claim 33, Runtsch fails to disclose a vacuum circuit breaker comprising an actuator coupled to a vacuum interrupter, wherein the actuator comprises the switch device, and where said body parts are coupled to a mechanical coupling mechanism for imparting movement of the, or each, body part to a movable contact of said vacuum interrupter.
Torsten discloses (figs.1-2) a vacuum circuit breaker comprising an actuator (7) coupled to a vacuum interrupter (8), where the actuator (7) comprises a switch device, and where body parts (contacts) are coupled to a mechanical coupling mechanism (6) for imparting movement of a, or each, body part to a movable contact of said vacuum interrupter (8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching device of Runtsch with the teaching of Torsten, thereby providing an arrangement driven with a piezo actuator in order to reduce the number of individual parts, to clarify the function of the individual parts, to simplify the control of the vacuum interrupter chambers and to enable easy, flexible integration into existing switchgear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Belanger, Jr et al, Jaenker, Yamamoto, Kondo, Chemisky et al and Yachi et al are examples of switching devices utilizing piezoelectric actuators configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/ Primary Examiner, Art Unit 2833